DETAILED ACTION
         The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA . 

                                             Information Disclosure Statement
1.      The information disclosure statement (IDS) submitted on 6/12/2020 and 7/13/2022 are in compliance with the provisions of 37 CFR 1.97. According, the information disclosure statement is being considered by the Examiner.
Claim Objection
2.       Claims are objected to because of the following informalities:
          Regarding claim 13, line 1, “The method of claim 13” should be changed to --- The method of claim 12 ---. 

                                                                Examiner Notes
3.	Examiner cites particular paragraphs, columns and line numbers in the references as applied to the claims below for the convenience of the applicant. Although the specified citations are representative of the teachings in the art and are applied to the specific limitations within the individual claim, other passages and figures may apply as well. It is respectfully requested that, in preparing responses, the applicant fully consider the references in entirety as potentially teaching all or part of the claimed invention, as well as the context of the passage as taught by the prior art or disclosed by the examiner.

Claim Rejections - 35 USC § 102 
4.     The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.


5.      Claims 1-2 and 10-12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Alahmad (US. Pub. 2018/0364143; hereinafter “Alahmad”).
          Regarding claim 1 and similarly claim 12, taking claim 1 as an example, Alahmad discloses, in Figs. 1-9B, a microfluidic flow sensor (a microfluidic device 100 in Fig. 1 includes a micro-sensing structure 101.Figs. 2-9B show different embodiments of the micro-sensing structure) comprising:           a substrate (walls 201a formed a microfluidic channel) having a microfluidic channel (a microfluidic channel 201, 301, 401, 501, or 901a );         an inert particle source (a fluid pump 102) to supply a fluid carrying an inert particle (505 or 910) to the microfluidic channel;        a sensor element (203, 303, 403, 503, or 903) along the microfluidic channel and spaced from the inert particle source (see Figs. 2-9B), wherein the sensor element (203, 303, 403, 503, or 903) outputs a signal based upon a sensed passage of the inert particle with respect to the sensor element (see at least in [0041-0042]), wherein portions of the microfluidic channel proximate the sensor element have a first size and wherein the inert particle provided by the inert particle source has a second size greater than one half the first size (Figs. 5-6, 8, or 9B shows a size of the channel 501 or 901a formed slightly larger than a size the particle 505 or 910. The size of the particle 505 or 910 is clearly greater than one half the size of the channel 501 or 901a).
          Regarding claim 2, Alahmad discloses the microfluidic flow sensor of claim 1 further comprising: a fluid pump to drive the fluid along the microfluidic channel; and a controller to output control signals controlling the fluid pump based upon the signals from the sensor element (see at least in [0006, 0035]).
          Regarding claim 10, Alahmad discloses the microfluidic flow sensor of claim 1, wherein the second size of the inert particle is at least 80% of the first size (see Fig. 9B).
          Regarding claim 11, Alahmad discloses the microfluidic flow sensor of claim 1 comprising: a second sensor element along the microfluidic passage and spaced from the sensor element on a first side of the sensor element by a first distance, the second sensor element to output a second signal based upon a sensed passage of the inert particle with respect to the second sensor element; and a third sensor element along the microfluidic passage on the first side of the sensor element and spaced from the second sensor element by a second distance different than the first distance, the third sensor element to output a third signal based upon a sensed passage of the inert particle with respect to the third sensor element (multiple sensor elements positioned along the microfluidic channel for detecting a passage of the inert particle 505 or 910; see Figs. 2-9b).
6.      Claims 1, 7, 12-13 and 15 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Byers et al. (US. Pub. 2016/0025535; hereinafter “Byers”).
          Regarding claim 1 and similarly claim 12, taking claim 1 as an example, Byers discloses, in Figs. 1-9B, a microfluidic flow sensor (a microfluidic device 200 in Fig. 2) comprising:           a substrate (101, in Fig. 2) having a microfluidic channel (102 );         an inert particle source (an inert particle source, not shown in Figs. 1-9B, is such as a fluid container. Paragraph [0027] describes the ends of the channel 102 would also include a connection to the fluid-containing system) to supply a fluid carrying an inert particle (108) to the microfluidic channel;        a sensor element (an electrical circuit 204 comprising a plurality of electrical sensing contact elements 202 positioned along the microfluidic channel 102) along the microfluidic channel and spaced from the inert particle source (see Fig. 2), wherein the sensor element (202) outputs a signal based upon a sensed passage of the inert particle with respect to the sensor element (see at least in [0042-0043]), wherein portions of the microfluidic channel proximate the sensor element have a first size and wherein the inert particle provided by the inert particle source has a second size greater than one half the first size (Fig. 2 shows a size of the channel 102 formed slightly larger than a size the particle 108. The size of the particle 108 is clearly greater than one half the size of the channel 102).
          Regarding claim 7, Byers discloses the microfluidic flow sensor of claim 1 further comprising: a second sensor element along the microfluidic channel and spaced upstream from the first sensing element, the second sensor element to output a second signal based upon a sensed passage of the inert particle with respect to the second sensor element; and a controller to determine a flow rate of the fluid based upon the second signal from the second sensor element and the signal from the sensor element (see at least in [0038, 0062-0063, and 0067-68] and Figs. 2 and 9A).
          Regarding claim 13, Byers discloses the method of claim 13 further comprising determining a flow rate of the fluid along the microfluidic channel based upon the sensed passage of the inert particle with respect to a first sensor element and one of (A) a sensed passage of the inert particle with respect to a second sensor element spaced from the first of the element and (B) a time of creation of the inert particle (see at least in [0038, 0062-0063, and 0067-68] and Figs. 2 and 9A).

          Regarding claim 15, Byers discloses, in Figs. 1-9B, a microfluidic microfluidic flow sensor (a microfluidic device 200 in Fig. 2) comprising:          a substrate (101, in Fig. 2) having a microfluidic channel (102 ) having a sensing region having a first size;          an inert particle source (an inert particle source, not shown in Figs. 1-9B, is such as a fluid container. Paragraph [0027] describes the ends of the channel 102 would also include a connection to the fluid-containing system) to provide a fluid carrying an inert particle (108)  to the microfluidic channel (102), the inert particle having a second size greater than one half the first size (Fig. 2 shows a size of the channel 102 formed slightly larger than a size the particle 108. The size of the particle 108 is clearly greater than one half the size of the channel 102);         a first sensor element (an electrical circuit 204 comprising a plurality of electrical sensing contact elements 202 positioned along the microfluidic channel 102. A first sensor element is one of sensing elements 202. For example, Fig. 9A show an array of sensing electrode elements positioned along the microfluidic channel. Each of the sensing electrode elements providing a sensing signal to an input block of a tiered multiplexed input selector) along the sensing region of microfluidic channel downstream the inert particle source, the first sensor element to output a first signal (a first signal presents a logical “001001100”; see [0068] and Fig. 9A)  based upon a sensed passage of the inert particle with respect to the first sensor element (see Fig. 9A and [0067-0068]) ;         a second sensor element (an electrical circuit 204 comprising a plurality of electrical sensing contact elements 202 positioned along the microfluidic channel 102. A second sensor element is one of sensing elements 202. For example, Fig. 9A show an array of sensing electrode elements positioned along the microfluidic channel. Each of the sensing electrode elements providing a sensing signal to an input block of a tiered multiplexed input selector) along the microfluidic channel downstream the inert particle source and upstream the first sensor element, the second sensor element to output a second signal (a first signal presents a logical “001001101”; see [0068] and Fig. 9A) based upon a sensed passage of the inert particle with respect to the second sensor element (see Fig. 9A and [0067-0068]); and         a controller (112) to determine a flow rate of the fluid based upon the first signal from the first sensor element and the second signal from the second sensor element (see at least in [0038, 0062-0063, and 0067-68]).

7.      Claims 1 and 12 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Nielsen et al. (US. Pub. 2019/0151849; hereinafter “Nielsen”).
          Regarding claim 1, Nielsen discloses, in Fig. 1B, a microfluidic flow sensor (a microfluidic device 102) comprising:           a substrate (a structural component 1230) having a microfluidic channel (a microfluidic channel 114 may be formed through the structural component 130, wherein the structural component 130, which may be formed of silicon, a polymeric material, or an epoxy-based negative photoresist; see [0023] );         an inert particle source (a fluid slot 110) to supply a fluid carrying an inert particle (140) to the microfluidic channel (114);        a sensor element (116) along the microfluidic channel (114, see Fig. 1B) and spaced from the inert particle source, wherein the sensor element (116) outputs a signal based upon a sensed passage of the inert particle with respect to the sensor element (see at least in [0020]), wherein portions of the microfluidic channel proximate the sensor element have a first size and wherein the inert particle provided by the inert particle source has a second size greater than one half the first size (“the channel 114 may be sized based upon the size of the particle 140 and may be slightly larger than the particle 140”, see at least in [0023] and Fig. 1B).

    PNG
    media_image1.png
    374
    633
    media_image1.png
    Greyscale


Claim Rejections - 35 USC § 103
8.     The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

9.     Claims 7 and 13 are rejected under 35 U.S.C. 103 as being unpatentable over Alahmad in view of Byers.        Regarding claim 7 and similarly claim 13, taking claim 7 as an example, Alahmad discloses the microfluidic flow sensor of claim 1, except for specifying that further comprising: a second sensor element along the microfluidic channel and spaced upstream from the first sensing element, the second sensor element to output a second signal based upon a sensed passage of the inert particle with respect to the second sensor element; and a controller to determine a flow rate of the fluid based upon the second signal from the second sensor element and the signal from the sensor element.        Byers discloses a microfluidic flow rate sensor (100, in Fig. 1) comprising a sensor element (110) along the microfluidic channel (102) and spaced upstream from the first sensing element, the sensor element (110) to output a detected signal based upon a sensed passage of an inert particle (108) with respect to the sensor element; and a controller to determine a flow rate of the fluid based upon the detected signal from the sensor element and the detected signal from the sensor element (see attract and claim 1).
          It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the microfluidic sensor of Alahmad by having a second sensor element along the microfluidic channel and spaced upstream from the first sensing element, the second sensor element to output a second signal based upon a sensed passage of the inert particle with respect to the second sensor element; and a controller to determine a flow rate of the fluid based upon the second signal from the second sensor element and the signal from the sensor element as taught by Byers, for purpose of the fluidic flow can be monitored continuously so that if the flow rate changes with time, the changes can be measured as well.
10.     Claim 16 is rejected under 35 U.S.C. 103 as being unpatentable over Alahmad in view of Kim (US Pub. 2016/0139024; hereinafter “Kim”).         Regarding claim 16, Alahmad discloses the microfluidic flow sensor of claim 2, except for specifying that wherein the controller is to determine a size of each inert particle provided by the inert particle source, and compare the determined size of each inert particle to a predetermined threshold.       Kim discloses a microfluidic flow sensor (100, in Fig. 8) comprising a controller (200) is to determine a size of each inert particle provided by the inert particle source, and compare the determined size of each inert particle to a predetermined threshold (see [0037]).       It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to employ the microfluidic sensor of Alahmad by having the controller is to determine a size of each inert particle provided by the inert particle source, and compare the determined size of each inert particle to a predetermined threshold as taught by Kim for purpose of providing the proposed counter enumerates cells passes through a target channel without tracking the potential value of the electrode. Enables multiple microfluidic channels to be operated independently and simultaneously, realizing high throughput particle enumeration or sorting.

Allowable Subject Matter
11.               Claims 3-5, 6, 8-9, 14, 17-20  are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Prior Art of Record
12.        The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.          
            Govyadinov (U.S Pub. 2018/0043687) discloses an apparatus, including a substrate supporting a microfluidic channel, a bubble jet inertial pump supported by the substrate adjacent the microfluidic channel to pump fluid through the microfluidic channel and an optical sensor on a first side of the microfluidic channel. A light emitter on a second side of the microfluidic channel is to pass light across the microfluidic channel to the optical sensor (see specification for more details).
             Hoorfar (U.S Pub. 2018/0120278) discloses an apparatus for the detection of volatile organic compounds (VOCs) for biological analysis (see specification for more details).
             Howland (U.S Pub. 2007/0251330) discloses a flowmeter (see specification for more details).

Conclusion
9.        Any inquiry concerning this communication or earlier communications from the examiner should be directed to THANG LE whose telephone number is (571)272-9349.  The examiner can normally be reached on Monday thru Friday 7:30AM-5:00PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Huy Phan can be reached on (571)272-7924.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/THANG X LE/Primary Examiner, Art Unit 2867                                                                                                                                                                                                        
8/5/2022